DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-28, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

However, upon further review, the Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive.
Applicant amended and argued that the prior art references (i.e. Chaudhuri and Jha) fails to show certain features of the Applicant’s invention (i.e. “a first millimeter wave (mmW) base station, estimating a dynamic coverage area of a set of all possible user equipments (UEs) to be serviced by the first mmW base station” and “the estimating based on a hard-coded metric corresponding to a use case of a set of possible user equipments to be serviced by the mmW base station”).
In response the Examiner respectfully disagrees with the Applicant arguments for the following reasons:
First, the claim does not uniquely and/or particularly define the terms or phrases “hard-coded metric” and/or “use case” so as to distinguish from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. The terms “hard-coded metric” and/or “use case” are broadly claimed, therefore, fairly characterized as discussed in Jha e.g. fig. 1, pp. [0025], and pp. [0030]. Jha discussed the concept of enhancing coverage levels in a wireless communication system, wherein UE may be preconfigured to monitor downlink transmissions from eNB 202 for CE level information while eNB 202 is operated in the discovery mode. Thus, the coverage constrained UEs may be preconfigured, for instance, with a predetermined time interval and duration, during which the coverage constrained UEs may be able to receive downlink transmissions regardless of the coverage enhancement level the coverage constrained UEs are configured for.  Such predetermined time intervals may be hardcoded in the coverage constrained UEs. (Emphasis Added).
Furthermore, the term or phrase “use case” is very broad and/or unclear, thus for examination purpose, the Examiner has given the at least claimed limitation its’ broadest reasonable interpretation.
Therefore, the Applicant’s claimed limitation in question (i.e. estimating based on a hard-coded metric corresponding to a use case of …user equipments) is very broad and/or not clearly defined to overcome the at least prior art rejections on record as discussed above.
Secondly, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., For purposes of clarity, please refer to Applicant's specification, for example, at paragraph [0086]... a base station may estimate a coverage area based on information hard-coded in software...for example, a base station may be hard-coded with time of day policies ..." Jha does not dislcose hard-coding a base station.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claimed limitation simply mention at least in part that “the estimating is based on a hard-coded metric”, there is nothing in the at least claimed limitation that suggest and/or discuss in detail the process of the base station hard-coding a metric so as to be readily distinguished from the applied prior arts as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5-8, 10, 11, 12, 15-18, 20-22, and 24-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al. (US Publication No. 20180145855) in view of Jha et al. (US Publication No. 20150271686) and further in view of Zhao et al. (US Publication No. 20180262918).

As to claims 1, 10, 11, 20, 21, 24, and 25, Chaudhuri teaches a method for wireless communication (fig. 1), comprising: at a first base station, estimating a dynamic coverage area of a set of all possible user equipments (UEs) to be serviced by the first base station (fig. 1, pp0046, The SON submodule 509 performs various functions to (re)organize the eNB in a dynamically changing network topology… and cell coverage optimization, and pp0097); selecting at least one transmission metric comprising a codebook, in response to a change in the coverage area (fig. 1, fig. 6, pp0053, pp0074, pp0085, due to UEs mobility i.e. UEs entry and/or exit of the network coverage area [change in the coverage area], the BS determines and assigns appropriate available codewords from a codebook); and discovering at least one new UE in an intended coverage area corresponding to the codebook (fig. 1, fig. 6, pp0080, pp0073, identifies any admission of new UE into the network coverage area and assign codeword from a codebook). However, Chaudhuri fails to explicitly teach the estimating based on a hard-coded metric corresponding to a use case of a set of possible user equipments to be serviced by the base station.
In an analogous field of endeavor, Jha teaches the estimating based on a hard-coded metric corresponding to a use case of a set of possible user equipments to be serviced by the base station (fig. 1, pp0025, pp0030, enhancing coverage levels in response to occurrence such as predetermined time invervals, which is hardcoded in the coverage constrained UEs). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Chaudhuri with the teachings of Jha to achieve the goal of efficiently and reliably providing special coverage enhancement to provide sufficient coverage in a communication system (Jha, pp0005). However, they failed to explicitly mention that the first base station is a milimeter wave (mmW) base station.
In an analogous field of endeavor, Zhao teaches that the first base station is a milimeter wave (mmW) base station (fig. 1, pp0058, scenario that may exist in the communication in the millimeter-wave band in the small cell network, and pp0084, it is necessary to ensure that the selected codebook covers at least all beams within the coverage area of the serving cell). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Chaudhuri and Jha with the teachings of Zhao to achieve the goal of efficiently and significantly reduce system overhead and measurement and processing overhead for beam adjustment, while ensuring communication performance of the user equipment (Zhao, Abs).
As to claims 5 and 15, Chaudhuri in view of Jha and Zhao teaches the limitations of the independent claims as discussed above. Chaudhuri further teaches wherein selecting the at least one transmission metric is based on determining a subset of the set of all possible UEs to be serviced by the first base station (fig. 1, fig. 6, pp0053, pp0074, pp0085, due to UEs mobility i.e. UEs entry and/or exit of the network coverage area, the BS determines and assigns appropriate available codewords from a codebook).  
As to claims 6 and 16, Chaudhuri in view of Jha and Zhao teaches the limitations of the independent claims as discussed above. Chaudhuri further teaches further comprising: determining the subset of the set of all possible UEs based on a priority parameter (fig. 6, #601, creating plurality of UE groups within a network coverage area based on received signal power). 
As to claims 7and 17, Chaudhuri in view of Jha and Zhao teaches the limitations of the independent claims as discussed above. Chaudhuri further teaches comprising: dynamically loading the codebook to memory (fig. 1, fig. 6, assigning codeword from a codebook and pp0005, store codeword from codebook).  
As to claims 8 and 18, Chaudhuri in view of Jha and Zhao teaches the limitations of the independent claims as discussed above. Chaudhuri further teaches wherein selecting the at least one transmission metric is a function of at least one parameter selected from the group consisting of antenna dimensions of the first base station, the intended coverage area, and a metric capturing a performance of the codebook (fig. 1, fig. 6, pp0053, pp0074, pp0085, due to UEs mobility i.e. UEs entry and/or exit of the network coverage area [change in the coverage area], the BS determines and assigns appropriate available codewords from a codebook).  
As to claims 12, 22, and 26, Chaudhuri in view of Jha and Zhao teaches the limitations of the independent claims as discussed above. Chaudhuri further teaches wherein estimating the dynamic coverage area further comprises: determining a use-case of the set of all possible user equipments to be serviced by the base station (fig. 1, fig. 6, pp0053, pp0074, pp0085, due to UEs mobility i.e. UEs entry and/or exit of the network coverage area [change in the coverage area], the BS determines and assigns appropriate available codewords from a codebook). However fails to explicitly teach hard-coding a metric corresponding to the use case.  
In an analogous field of endeavor, Jha teaches hard-coding a metric corresponding to the use case (fig. 1, pp0025, pp0030, enhancing coverage levels in in response to occurrence such as predetermined time invervals, which is hardcoded in the coverage constrained UEs). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Chaudhuri with the teachings of Jha to achieve the goal of efficiently and reliably providing special coverage enhancement to provide sufficient coverage in a communication system (Jha, pp0005).

Claim 3, 4, 13, 14, 23, and 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al. (US Publication No. 20180145855) in view of Jha et al. (US Publication No. 20150271686) and further in view of Zhao et al. (US Publication No. 20180262918) and Ray et al. (US Patent No. 9456427).

As to claims 3, 13, 23, and 27, Chaudhuri in view of Jha and Zhao teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein estimating the dynamic coverage area is based on signaling received from at least a second base station capable of establishing communication with a subset of the set of all possible UEs to be serviced by the first base station.  
In an analogous field of endeavor, Ray teaches wherein estimating the dynamic coverage area is based on signaling received from at least a second base station (fig. 2, #218, col. 6, lines 45-56, communication from 220 via a different cell tower, and col. 7, lines 10-15, controls handovers from one BTS to another BTS.) capable of establishing communication with a subset of the set of all possible UEs to be serviced by the first base station (fig. 2, #218, col. 6, lines 45-56, communication from 220 via a different cell tower). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Chaudhuri, Jha, and Zhao with the teachings of Ray to achieve the goal of efficiently and reliably improving and enhancing packet transmission quality in network coverage area of a communication system (Ray, col. 1, lines 22-31). 
As to claims 4 and 14, Chaudhuri in view of Jha and Zhao teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the estimating is based on at least one of handover statistics or link loss statistics due to blockage.  
In an analogous field of endeavor, Ray teaches wherein the estimating is based on at least one of handover statistics or link loss statistics due to blockage (fig. 2, col. 4, lines 13-16, controlling coverage area based on factors such as packet loss, SINR, dropped calls, etc.). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Chaudhuri, Jha, and Zhao with the teachings of Ray to achieve the goal of efficiently and reliably improving and enhancing packet transmission quality in network coverage area of a communication system (Ray, col. 1, lines 22-31).

Claim 9 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al. (US Publication No. 20180145855) in view of Jha et al. (US Publication No. 20150271686) and further in view of Zhao et al. (US Publication No. 20180262918) and Aust (US Publication No. 20170093470).

As to claims 9 and 19, Chaudhuri in view of Jha and Zhao teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the metric capturing the performance of the codebook is at least one of a mean array gain, a worst-case array gain, or a certain percentile in the distribution function of the array gain over the coverage area.  
In an analogous field of endeavor, Aust teaches wherein the metric capturing the performance of the codebook is at least one of a mean array gain, a worst-case array gain, or a certain percentile in the distribution function of the array gain over the coverage area (pp0046, Improvement of the bit error performance (BER) leads to expansion of the coverage area.  FIG. 6 and FIG. 7 show the simulation results on transmission power vs distance (Tx-Rx) for different coding gains, and pp0049, pp0050). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Chaudhuri, Jha, and Zhao with the teachings of Aust to achieve the goal of efficiently and reliably improving performance and expansion of the coverage area in a communication system (Aust, pp0018, pp0063). 

Claim 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al. (US Publication No. 20180145855) in view of Zhao et al. (US Publication No. 20180262918).

As to claim 28, Chaudhuri teaches a non-transitory computer-readable medium, comprising code executable by one or more processors for wireless communications (fig. 1), the code comprising code for: estimating a dynamic coverage area of a set of all possible user equipments (UEs) to be serviced by a base station (fig. 1, pp0046, The SON submodule 509 performs various functions to (re)organize the eNB in a dynamically changing network topology… and cell coverage optimization, and pp0097); selecting a codebook structure in response to a change in the coverage area (fig. 1, fig. 6, pp0053, pp0074, pp0085, due to UEs mobility i.e. UEs entry and/or exit of the network coverage area [change in the coverage area], the BS determines and assigns appropriate available codewords from a codebook); and discovering at least one new UE in an intended coverage area corresponding to the codebook (fig. 1, fig. 6, pp0080, pp0073, identifies any admission of new UE into the network coverage area and assign codeword from a codebook). However, failed to explicitly mention that the base station is a milimeter wave (mmW) base station.
In an analogous field of endeavor, Zhao teaches that the base station is a milimeter wave (mmW) base station (fig. 1, pp0058, scenario that may exist in the communication in the millimeter-wave band in the small cell network, and pp0084, it is necessary to ensure that the selected codebook covers at least all beams within the coverage area of the serving cell). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Chaudhuri with the teachings of Zhao to achieve the goal of efficiently and significantly reduce system overhead and measurement and processing overhead for beam adjustment, while ensuring communication performance of the user equipment (Zhao, Abs).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645